EXHIBIT 10.29

﻿

EMPLOYMENT AGREEMENT

﻿

This EMPLOYMENT AGREEMENT, dated as of November 19, 2019 (the “Agreement”), is
entered into between Kadmon Corporation, LLC, a Delaware limited liability
company (the “Company”), and Harlan W. Waksal, M.D., an individual with a place
of domicile of [ADDRESS REDACTED] (the “Employee”).  Each of Company and
Employee a “Party” and collectively, the “Parties”.

WHEREAS, the Parties have previously entered into that certain Employment
Agreement dated as of November 1, 2015 (as amended, the “Previous Agreement”));
and

WHEREAS, the Parties now wish to supersede in its entirety the Previous
Agreement, effective as of January 1, 2020 (the “Effective Date”), by entering
in this Agreement.

NOW, THEREFORE, in consideration of the Employee’s employment by the Company,
and for other good and valuable consideration set forth herein, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1.



Employment. The Employee shall be employed as President and Chief Executive
Officer, and shall have the duties, responsibilities and authority as may from
time to time be assigned to him by the Board of Directors (the “Board”) of
Kadmon Holdings, Inc., the Company’s parent company, that are consistent with
such positions in a company of the size and nature of the Company. The Employee
will report to the Board and shall, separate and aside from his roles as
President and Chief Executive Officer, serve as a member of the Board, which
appointment has been previously voted upon and approved in accordance with the
Company’s organization documents. The Employee agrees while he is employed by
the Company to devote his full business time and attention to the activities of
the Company and to not engage in other employment without the prior written
consent of the Board. The Employee agrees to perform his duties hereunder
diligently and to use his best efforts, skill and ability to promote the
interests of the Company and its affiliates.

﻿

2.



Term. The term of the Employee’s employment under this Agreement shall be
effective as of the date hereof and shall continue until terminated by either
party in accordance with Section 5 hereof (the “Term”). Upon termination for any
reason, the Parties agree that the provisions of Sections 4 and 5 shall survive,
and Employee’s service on the Company’s Board shall survive subject to and in
accordance with the Company’s organizational documents.

﻿

3.



Compensation and Benefits

a)



Base Salary. Beginning as of the Effective Date, the Company shall pay the
Employee a base salary at the rate of $600,000.00 per year (the “Base Salary”).
All salary shall be paid in accordance with the Company’s regular payroll
schedule and subject to required withholdings.

b)



Discretionary Bonus. Employee will be eligible for a year-end target bonus of
60% of the Base Salary (“Target Bonus”), based on Company performance and
Employee performance. The evaluation of both Company performance and Employee
performance, and the amount of any bonus paid hereunder (the “Discretionary
Bonus”), will be at the discretion of the Board’s Compensation Committee, and no
guarantees relating to such cash bonus are being made by the Company. Employee
must be employed on the date the bonus is paid in order to receive any
Discretionary Bonus described hereunder.

c)



Incentive Compensation. The Employee will be entitled to participate in the
Company’s annual, year-end incentive compensation plans, subject to the terms of
such plans. The decision as to the amounts of any incentive compensation,
including grants of equity, to be awarded shall be made by the Company, but in
any event shall be consistent in type and amount as are given to other members
of executive management generally.

d)



Benefits. The Employee will be entitled to coverage under or participation in
all benefit plans provided to members of executive management of the Company.
The Company may, in its sole discretion, at any time amend or terminate its
benefit plans. The Employee shall be entitled to no



--------------------------------------------------------------------------------

 

fewer than four weeks of paid vacation per calendar year, to be used in
accordance with the Company’s then-current vacation policies.

e)



Reimbursements.  In connection with your employment, the Company agrees to
reimburse you for business-related expenses incurred in the ordinary course of
business, and separately to reimburse you for travel expenses incurred during
the Term for travel between the Company’s office(s) and Employee’s residence in
Florida.  All reimbursements under this paragraph shall be subject to the
Company’s travel and expense policy in effect at the time the expense is
incurred.  Employee shall be responsible for any income tax or other tax due in
connection with any taxable reimbursement provided under this paragraph.

 

4.



Covenants

a)



Return of Documents. Immediately upon the Company’s request or promptly upon the
end of the Employee’s employment, for whatever reason, the Employee shall
deliver to the Company any property of the Company or any of its affiliates
(including, but not limited to, documents prepared or made by the Employee)
which may be in the Employee’s possession, including, but not limited to,
materials, memoranda, notes, records, reports, designs, sketches, plans,
programs, printouts, or other documents as well as all copies thereof and files
related thereto.

b)



Confidentiality. The Employee agrees to hold all Proprietary Information (as
defined below) in strict confidence during the term of and following the
Employee’s employment under this Agreement. “Proprietary Information” includes,
by way of example but without limitation, the following information relating to
the Company or any of its affiliates or any customer, client or business partner
of the Company or any of its affiliates:

i.



working methods and operations, methodologies, marketing plans and strategies
(including internal and external growth strategies), sales and financial
reports, customer lists, trade secrets, copyrightable materials, patentable
materials, programs, processes, plans, product ideas, techniques, designs,
models, formulas, data, know-how and other information used in research,
developmental, marketing, sales, and operational activities; and

ii.



any commercial or technical information, improvements, or things which may be
communicated to the Employee or which the Employee may learn by virtue of his
employment by the Company, or of which the Employee may have gained knowledge,
or discovered, invented, or perfected while employed by the Company, including
without limitation any ideas or processes relating to the development,
operation, or improvement of any software or other program, product or proposed
product, tool, article, or process sold, licensed, distributed, maintained or
contemplated by the Company or any of its affiliates (or their respective
customers).

Notwithstanding the foregoing, Proprietary Information shall not include
information that (a) is publicly known as of the date of this Agreement or (b)
becomes publicly known after the date of this Agreement other than by means in
violation of this Agreement or another obligation of confidentiality.

The Employee agrees to never, directly or indirectly, disclose or otherwise
communicate to any person, firm, corporation, or other entity or to use for
himself (except while the Employee is employed by the Company, and solely in
pursuit of his activities as an employee of the Company), any Proprietary
Information.

c)



Developments. The Employee agrees to disclose promptly to the Company any and
all Developments (as defined below) which are made, invented, developed or
discovered by the Employee, either singly or jointly with others, in the course
of his employment by the Company, including upon termination of such employment.
The Employee also agrees that such Developments are works made for hire and are
or shall become the exclusive property of the Company, and that he hereby
relinquishes and assigns any and all intellectual property rights and or other
rights in the Developments to the Company, including, by way of example, but
without limitation, rights of identification or authorship and rights of
approval with respect to modifications and limitations on subsequent
modifications. In order to effectuate ownership by the Company when necessary,
the Employee agrees, without further consideration:



--------------------------------------------------------------------------------

 

i.



to immediately upon the Company’s request execute all documents and make all
assignments necessary to vest title to such Developments in the Company;

ii.



to assist the Company in any reasonable manner to obtain for the benefit of the
Company any patents or copyright applications on such Developments, in any and
all countries; and

iii.



to execute when requested any and all patent and copyright applications and any
other lawful documents deemed necessary by the Company to carry out the purposes
of this Agreement.

“Developments” include, by way of example but without limitation, the following:
any and all inventions, improvements, discoveries, developments, results of
research, or useful ideas, whether or not patentable, which relate in any manner
to any products, work, or other business or proposed business of the Company or
one of its affiliates or any customer, client or business partner of the Company
or one of its affiliates, or to any process, apparatus, formulas, equipment, or
article worked on in connection with the Employee’s employment by the Company.

5.



Termination

a)



Death or Disability.  The Employee’s employment hereunder shall terminate
immediately upon his death or upon 30 days written notice by the Company to the
Employee that the Employee’s employment has been terminated due to the
Employee’s Disability.  For the purposes of this Agreement, “Disability” shall
mean upon the earlier of: (i) the date Employee becomes entitled to receive
disability benefits under the Company’s long-term disability plan; or (ii) the
determination by the Board that the Employee is physically or mentally
incapacitated or impaired and has been unable, for a period of at least 90
consecutive days, to perform the duties and responsibilities contemplated under
this Agreement, even with a reasonable accommodation.

b)



Termination for Cause.  Employment with the Company may be terminated by the
Board immediately for Cause. In this context the term “Cause” shall mean: (i)
the Employee’s conviction of a felony; (ii) any material misconduct by the
Employee with respect to the Company, any affiliate of the Company, or any of
their respective employees, customers, clients, business partners or suppliers;
(iii) in carrying out his duties and responsibilities set forth herein, refusal,
neglect or failure by the Employee to carry out, in all material respects, the
legal instructions of the Board; (iv) a material breach by the Employee of any
term or provision of Section 4 of this Agreement; or (v) the Employee’s failure
to comply in all material with the internal policies or procedures of the
Company or its affiliates, or any laws or regulations applicable to Employee’s
conduct as an employee of the Company; which in each case of clauses (ii) to (v)
above, remains uncured by the Employee for 5 days following receipt by the
Employee of written notice of same, which notice shall include reasonable detail
as to the nature of the potential resulting Cause.  However, no notice and
opportunity to cure shall be required in the event of conduct by the Employee
that the Company reasonably believes cannot be adequately cured.

c)



Termination Without Cause.  Employment may be terminated by the Board without
Cause, at any time, without prior notice.

d)



Resignation by Employee for Good Reason.  Employee may resign from his
employment hereunder at any time if Employee has Good Reason. For purposes of
this Agreement, the term “Good Reason” shall mean: (i) any material diminution
in Employee’s duties or responsibilities hereunder (other than in connection
with a termination of Employee’s employment), which remains uncured by the
Company for 5 days following receipt by the Company of written notice of same,
which notice shall include reasonable detail as to the nature of the potential
resulting Good Reason; (ii) a material diminution in Employee’s Base Salary; or
(iii) a relocation of the Company’s principal place of business outside New York
City.

e)



Resignation by Employee Without Good Reason.  Employee may resign from his
employment hereunder without Good Reason at any time upon written notice to the
Company. Following any such notice, the Company may reduce or remove any and all
of Employee’s duties, authority or responsibilities with the Company, and any
such reduction or removal shall not constitute Good Reason.

f)



Effect of Termination.  In the event that the Employee’s employment hereunder is
terminated for Cause, or Employee resigns without Good Reason, the Company shall
pay the Employee his Base Salary through the date of such termination and any
unreimbursed business expense (in accordance



--------------------------------------------------------------------------------

 

with Company policy). In the event that the Employee’s employment hereunder is
terminated without Cause, or Employee resigns with Good Reason, and provided
that Employee first signs and does not revoke any portion of a comprehensive
release of claims against the Company, and its current and former affiliated
entities and individuals, in a customary form drafted by the Company, the
Company shall pay the Employee severance in an amount equal to his Base Salary
and an amount equal to the greater of his Target Bonus or the previous year’s
Discretionary Bonus (collectively, the “Severance”).  This Severance will be
combined together and paid in in equal installments, and in accordance with the
Company’s regular payroll schedule, and subject to required withholdings, over
the one-year period following the expiration of a seven-day revocation period
set forth in the comprehensive release of claims, provided, however, that in the
event Employee becomes employed by another entity or individual (and not
self-employed) during that one-year period, he will so notify the Company, and
such employment will end the Company’s obligation to make any further severance
payments.

g)



Benefits.  Subject to Employee’s timely election of continuation coverage under
COBRA, the Company will continue payment of Employee’s medical, dental and
vision insurance coverage during the twelve (12) month period following the
first day of the month following the date of termination or resignation (the
“Coverage Period”) to the same extent that the Company paid for such coverage
immediately prior to the date of termination or resignation, in a manner
intended to avoid any excise tax under Section 4980D of the Internal Revenue
Code of 1986, as amended (the “Code”), subject to the eligibility requirements
and other terms and conditions of such insurance coverage, provided that
Employee first signs and does not revoke any portion of a comprehensive release
of claims against the Company, and its current and former affiliated entities
and individuals, in a form drafted by the Company, and provided further that in
the event Employee becomes employed by another entity or individual (and not
self-employed) during that one-year period, he will so notify the Company, and
such employment will end the Company’s obligation to continued payments for
medical, dental, and vision insurance coverage.  If Employee fails to sign or
revokes any portion of a comprehensive release of claims against the Company,
the Employee’s accrual of or participation in plans providing for medical,
dental and vision insurance benefits will cease at the end of the Term, unless
Employee properly and timely elects to continue medical, dental and vision
insurance coverage in accordance with the continuation requirements of COBRA and
pays the applicable premiums for such coverage.  The Employee will not receive,
as part of his termination pay pursuant to this Section 5, any payment or other
compensation for any sick leave or other leave unused on the date the notice of
termination or resignation is given, (or on the date the termination or
resignation is otherwise effective in the event no notice is required), under
this Agreement.

﻿

6.



Miscellaneous

a)



Governing Law.  This Agreement will be governed by the laws of the State of New
York without regard to the conflict of laws principles.

b)



Arbitration.  The Parties agree that any dispute arising under or concerning
this Agreement, the Employee’s employment by the Company or any related entity,
or any compensation or benefits claimed by the Employee, shall be resolved
solely in a confidential proceeding before a single arbitrator in New York, New
York.  The arbitration will be conducted pursuant to the then current rules of
the American Arbitration Association for the resolution of employment
disputes.  Neither Party will bring any publicity to the arbitration, including,
without limitation, the existence of a dispute, any claims or defenses raised in
arbitration, or the arbitration award.  However, either Party may bring an
action to enforce an arbitration award in the event the other Party refuses to
comply with the arbitration award within thirty (30) days following its
issuance.  

c)



Notices.  All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (i)
delivered by hand (with written confirmation of receipt), (ii) sent by email
(with written confirmation of receipt), provided that a copy is mailed by
registered mail, return receipt requested, or (iii) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers of the Company and Employee as set forth in the records of the Company.

d)



Section Headings: Construction. The headings of sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “Section”



--------------------------------------------------------------------------------

 

or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word -including” does not limit the preceding words or
terms.

e)



Amendments; Entire Agreement; Successors and Assigns. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated orally, but
only by an instrument in writing signed by the Party against which enforcement
of such change, waiver, discharge or termination is sought. This Agreement
embodies the entire agreement and the understanding among the Parties,
superseding all prior agreements and understandings relating to the subject
matter hereof, except the confidentiality and invention assignment agreement
between you and the Company, any equity or equity-based or linked award
agreements outstanding as of the Effective Date, and any Company employee
benefit plan outstanding as of the Effective Date. Employee understands and
agrees that this Agreement shall govern his employment with the Company and its
related entities, and shall supersede in its entirety any other form of
agreement, written or oral, relating to Employee’s employment with the Company,
except for the agreements and plans set forth in the preceding sentence . If any
provision of this Agreement shall be held illegal, invalid or unenforceable, in
whole or in part, such provision shall be modified to the minimum extent
necessary to make it legal, valid and enforceable, and the legality, validity
and enforceability of the remaining provisions shall not be affected thereby.
This Agreement shall be binding upon the Company’s successors and assigns.

f)



Non-Disparagement. The Company’s officers and directors and the Employee agree
that, during the Term and thereafter (including following the end of Employee’s
employment for any reason) neither Party will make any statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action that may, directly or indirectly,
disparage the other Party.  Nothing in this paragraph shall prohibit the
Employee or the Company, or its officers or directors, from bringing an action
under Section 6(b) above and providing truthful information or making truthful
statements in connection with such action, or with providing truthful
information or making truthful statements in connection with a subpoena or other
legal process.

g)



Representations. The Employee represents and warrants to the Company that (i)
the execution, delivery and performance of this Agreement by the Employee does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Employee
is a party or by which the Employee is bound, (ii) the Employee has had the
opportunity to review the covenants contained in Section 4 with counsel, that
said covenants were the result of negotiation between the parties, and that he
desires to be bound by the covenants in order to obtain the compensation
provided by this Agreement and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of the Employee, enforceable in accordance with its terms. The
Company represents and warrants to the Employee that (i) the execution, delivery
and performance of this Agreement by the Company does not and will not conflict
with, breach, violate or cause a default under any its organizational documents
or any contract, agreement, instrument, order, judgment or decree to which the
Company is a party or by which the Company is bound, (ii) this Agreement has
been duly authorized by all requisite limited liability company action on the
part of the Company and (iii) upon the execution and delivery of this Agreement
by the Employee, this Agreement shall be the valid and binding obligation of the
Company, enforceable in accordance with its terms.

h)



Confidentiality of this Agreement. The Employee agrees to keep confidential the
terms of this Agreement. This provision does not prohibit the Employee from
providing this information to the Employee’s attorneys or accountants for
purposes of obtaining legal or tax advice or as required by law; provided that
such persons are informed of the confidential nature of such information and the
Employee shall be responsible for breaches of the confidentiality restrictions
contained herein by such persons as if the Employee had breached such
restrictions. The Company shall not disclose the terms of this Agreement except
as necessary in the ordinary course of its business, as required by law or as
required by any governmental or quasi-governmental entity or any self-regulatory
organization.

i)



Cooperation. Following termination of employment with the Company for any
reason, the Employee shall cooperate with the Company, as requested by the
Company, to effect a transition of



--------------------------------------------------------------------------------

 

the Employee’s responsibilities and to ensure that the Company is aware of all
matters being handled by the Employee.

j)



Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed to be an original and both of which taken together shall
constitute one and the same agreement.

k)



Section 409A and Taxes.    All forms of compensation paid to you by the Company,
including any payments made pursuant to this Agreement, are subject to reduction
(or payment by you, to the extent that additional amounts are required) to
reflect applicable withholding and payroll taxes and other applicable
deductions. You agree that the Company does not have a duty to design its
compensation policies in a manner that minimizes your tax liabilities, and you
will not make any claim against the Company related to tax liabilities arising
from your compensation.  The payments and benefits under this Agreement are
intended, and will be construed, to be exempt from or comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”); provided,
however, that nothing in this Agreement shall be construed or interpreted to
transfer any liability for any tax (including a tax or penalty due as a result
of a failure to comply with Section 409A) from you to the Company or to any
other entity or person. Any payment to you under this Agreement that is subject
to Section 409A and that is contingent on a termination of employment is
contingent on a “separation from service” within the meaning of Section 409A.
If, upon separation from service, you are a “specified employee” within the
meaning of Section 409A, any payment under this Agreement that is subject to
Section 409A and triggered by a separation from service and would otherwise be
paid within six months after your separation from service will instead be paid
in the seventh month following your separation from service or, if earlier, upon
your death (to the extent required by Section 409A(a)(2)(B)(i)). Any taxable
reimbursement due under the terms of this Agreement shall be paid no later than
December 31 of the year after the year in which the expense is incurred, and all
taxable reimbursements and in-kind benefits shall be provided in accordance with
Treas. Reg. § 1.409A-3(i)(1)(iv). The parties agree that if necessary to avoid
non-compliance with Section 409A, they will cooperate in good faith to modify
the terms of this Agreement or any applicable equity award, provided, that such
modification shall endeavor to maintain the economic intent of this Agreement or
any such equity award.

﻿

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first written above.

KADMON CORPORATION, LLC

﻿

By: /s/ Tasos G. Konidaris

Tasos G. Konidaris

Chairman of the Board


Date: 11/19/2019

﻿

﻿

﻿

/s/ Harlan W. Waksal    

Harlan W. Waksal, M.D.

Date: 11/19/2019



--------------------------------------------------------------------------------